 


109 HRES 1005 IH: Expressing the sense of the House of Representatives that there should be established a National 
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1005 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2006 
Ms. Herseth (for herself, Mr. Etheridge, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Larson of Connecticut, Mr. Peterson of Minnesota, Ms. DeLauro, Ms. Kaptur, Mr. Higgins, Mr. Pomeroy, Mr. Boswell, Mr. Tanner, Mr. Skelton, Mr. Berry, Mr. Ross, Mr. Grijalva, Mr. Lewis of Georgia, and Ms. Woolsey) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Rural America Month. 
 
 
Whereas more than 55,000,000 people live in rural areas of the country; 
Whereas rural areas make up 80 percent of the United States landscape; 
Whereas our rural communities are diverse, dynamic engines for growth in America; 
Whereas the contribution of rural Americans to the national economy is invaluable; 
Whereas rural America’s natural renewable resources can help our Nation break its dangerous reliance on foreign oil; 
Whereas rural America’s farmers and ranchers feed families across the country and around the globe while being stewards of our land and natural resources; 
Whereas rural Americans look to their local police officers, firefighters, EMTs, and National Guard to keep them safe in times of national emergencies; 
Whereas the highest concentrations of veterans are found in rural counties; 
Whereas rural Americans deserve access to affordable health care; 
Whereas rural Americans deserve the finest education we can offer; 
Whereas rural America is a key part of our growing information highway; 
Whereas September would be an appropriate month to establish a Rural America Month; and 
Whereas Americans in rural areas reflect values that make America great—community, service, hard work, family, and responsibility—their contributions should be recognized and commended: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)Rural America Month be established; 
(2)the President should issue a proclamation designating Rural America Month; and 
(3)the people of the United States should observe Rural America Month with appropriate ceremonies and activities. 
 
